Dismissed and Memorandum Opinion filed November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00766-CV

                           ZAHID IQBAL, Appellant
                                        V.

                      WILD WEST PLUMBING, Appellee

                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-051472

               MEMORANDUM                        OPINION
      According to information provided to this court, this is an appeal from a
judgment signed August 19, 2014. The clerk’s record has not been filed. On
October 24, 2014, the Fort Bend County Clerk’s office notified this court that
appellant has not paid for preparation of the record. In addition, our records show
that appellant has not paid the $195.00 appellate filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 13-9127
(Tex. Aug. 16, 2013) (listing fees in court of appeals); Tex. Gov’t Code ' 51.207
(same). On October 6, 2014, this court notified appellant that the filing fee was
past due and the appeal was subject to dismissal unless appellant paid the fee by
October 16, 2014. No response was filed.

      On October 24, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                      PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.




                                        2